DETAILED ACTION
This action is responsive to communications filed 05 February 2019.
Claims 1-24 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claim 18-24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, 10 and 20 of copending Application No. 16/022,843 in view of Balasubramanian et al. (US-10785020-B2). 

Instant Application
Copending Application
18. An apparatus comprising: a bus interface to communicate with a computing platform; an ingress port to receive a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) packet; an egress port to send a QUIC packet; and an offloader, coupled to the ingress port, the egress port, and the bus interface, to receive a first QUIC packet from the computing platform over the bus interface, encrypt the first QUIC packet, and transmit the first QUIC packet using the egress port; and receive a second QUIC packet from the ingress port, decrypt the QUIC packet, and transmit the second QUIC packet to the computing platform over the bus interface.  

19. The apparatus of claim 18, the offloader to determine a security association for the first QUIC packet and a packet number, and to encrypt the first QUIC packet using the security association and the packet number.  

20. The apparatus of claim 19, the offloader including a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted.  

21. The apparatus of claim 20, the offloader including a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted.  

22. The apparatus of claim 18, the offloader to parse the second QUIC packet, to determine a security association for the second QUIC packet and a packet number, and to decrypt the second QUIC packet using the security association and the packet number.  

23. The apparatus of claim 22, the offloader including a second security association table to store a plurality of security associations for decrypting received QUIC packets.  

24. The apparatus of claim 23, the offloader including a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets.


3. The computing device of claim 1, wherein: the network controller further comprises a large send offload accelerator to segment the first QUIC packet into a plurality of segmented QUIC packets, wherein each of the segmented QUIC packets includes a plaintext payload and is not larger than a predetermined size; wherein to encrypt the plaintext payload comprises to encrypt the plaintext payload of each of the segmented QUIC packets with the encryption key to generate an encrypted payload for each of the segmented QUIC packets; and wherein to transmit the first QUIC packet comprises to transmit the plurality of segmented QUIC packets.

6. One or more computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: program a network controller of the computing device with an encryption key associated with a QUIC connection; pass a first QUIC packet to the network controller of the computing device, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and a plaintext payload, and wherein the first QUIC packet is associated with the QUIC connection; encrypt, by the network controller, the plaintext payload of the first QUIC packet with the encryption key to generate an encrypted payload for the first QUIC packet; and transmit, by the network controller, the first QUIC packet including the encrypted payload to a remote computing device associated with the QUIC connection in response to encrypting the plaintext payload.

10. A computing device for accelerated packet processing, the computing device comprising: a network controller; and a network controller driver to program the network controller with an encryption key associated with a QUIC connection; wherein the network controller is to (i) receive a first network packet from a remote computing device and (ii) determine whether the first network packet comprises a QUIC packet, wherein the QUIC packet comprises a UDP packet 

20. One or more computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: program a network controller of the computing device with an encryption key associated with a QUIC connection; receive, by the network controller, a first network packet from a remote computing device; determine, by the network controller, whether the first network packet comprises a QUIC packet, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and an encrypted payload, and wherein the QUIC packet is associated with the QUIC connection; and decrypt, by the network controller, the encrypted payload of the first network packet with the encryption key to generate a plaintext payload for the first network packet in response to determining that the first network packet comprises a QUIC packet.


Regarding claims 18-24 above, they denote receiving and sending QUIC packets such as via an apparatus wherein the packets are encrypted and decrypted in packet processing. Following the claims 1, 3, 6, 10 and 20 of the copending application, it denotes receiving and sending QUIC packets and encrypting/decrypting the payload of the QUIC packets by a network controller.  
Regarding claim 18, Deval does not explicitly disclose:
a bus interface to communicate with a computing platform; an ingress port to receive a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) packet; an egress port to send a QUIC packet; and an offloader, coupled to the ingress port, the egress port, and the bus interface, to receive a 
However, Balasubramanian discloses:
a bus interface to communicate with a computing platform ([col. 3, ls. 63-col. 4, ls. 3] NIC implemented on a PCB coupled to computer or logical device implemented in circuitry resident on a module that performs functions other than those of the network interface card (i.e. require a bus to communicate with system of computer 200)); 
an ingress port to receive a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) packet ([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the, computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications [col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)); an 
egress port to send a QUIC packet ([col. 12, ls. 8-19] NIC encrypt and transmit (i.e. must transmit through output, i.e. egress port) operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)); and 
([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, wherein following above citations that connected to a computer system receive/transmit QUIC packets for offloading must comprise an input, output and interface between NIC and computing system (i.e. ingress, egress, and bus)), to 
receive a first QUIC packet from the computing platform over the bus interface ([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the, computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications [col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)), and transmit the first QUIC packet using the egress port ([col. 12, ls. 8-19] NIC encrypt and transmit (i.e. must transmit through output, i.e. egress port) operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)); and 
receive a second QUIC packet from the ingress port ([col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port)), and transmit the second QUIC packet to the computing platform over the bus interface ([col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)).  
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller comprise a bus interface, ingress port, and egress port so as to receive and transmit QUIC packets over the bus interface and computing platform. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 19, Deval-Balasubramanian discloses:
The apparatus of claim 18, set forth above,
Deval does not explicitly disclose:
the offloader to determine a security association for the first QUIC packet and a packet number, and to encrypt the first QUIC packet using the security association and the packet number.
However, Balasubramanian discloses:
the offloader to determine a security association for the first QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] crypto hardware offload, e.g. send mapping between (CID, 4-tuple) and (symmetric crypto key, crypto algorithm) to hardware so that the hardware is ready to parse packets on receipt (i.e. determine security association by mapping) and packet number is provided as part of the encryption/decryption), and to encrypt the first QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] call is issued to perform encryption wherein the packet number is provided as part of the encryption, encrypted with a static, version specific key).  
 perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 20, Deval-Balasubramanian discloses:
The apparatus of claim 19, set forth above, 
Deval does not explicitly disclose:
the offloader including a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted.
However, Balasubramanian discloses:
the offloader including a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller include a table to store security associations for encrypting packets. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 21, Deval-Balasubramanian discloses:

Deval does not explicitly disclose:
the offloader including a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted.
However, Balasubramanian discloses:
the offloader including a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller include a table to store packet numbers for encrypting packets. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 22, Deval-Balasubramanian discloses:
The apparatus of claim 18, set forth above,
Deval does not explicitly disclose:
the offloader to parse the second QUIC packet, to determine a security association for the second QUIC packet and a packet number, and to decrypt the second QUIC packet using the security association and the packet number.
However, Balasubramanian discloses:
([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), to determine a security association for the second QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), and to decrypt the second QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained, where a lookup operation is performed to determine the symmetric key and crypto algorithm, and data packet decrypted, where packet number is provided as part of the decryption).  
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller to parse a packet to determine a security association and packet number for decryption. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 23, Deval-Balasubramanian discloses:
The apparatus of claim 22, set forth above,
Deval does not explicitly disclose:
the offloader including a second security association table to store a plurality of security associations for decrypting received QUIC packets.
However, Balasubramanian discloses:
the offloader including a second security association table to store a plurality of security associations for decrypting received QUIC packets ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
 perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
Regarding claim 24, Deval-Balasubramanian discloses:
The apparatus of claim 23, set forth above,
Deval does not explicitly disclose:
the offloader including a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets.
However, Balasubramanian discloses:
the offloader including a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Deval in view of Balasubramanian to have the network controller include a table to store packet numbers for decryption. One of ordinary skill in the art would have been motivated to do so to perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (Balasubramanian, [col. 3, ls. 36-col. 48]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a signal per se.
The claims recite “tangible machine-readable medium”; however, that does not limit the claims from being transitory signals. Further, upon examination of the specification there is no aspect that would limit the claims from reciting transitory signals. As such, without recital of a “non-transitory” storage medium, the claims are directed towards a signal per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Balasubramanian et al. (US-10785020-B2) hereinafter Balasubramanian.
Regarding claim 18, Balasubramanian discloses:
An apparatus ([col. 3, ls. 36-col. 4, ls. 23] network interface card (NIC)) comprising: 
a bus interface to communicate with a computing platform ([col. 3, ls. 63-col. 4, ls. 3] NIC implemented on a PCB coupled to computer or logical device implemented in circuitry resident on a module that performs functions other than those of the network interface card (i.e. require a bus to communicate with system of computer 200)); 
an ingress port to receive a Quick User Datagram Protocol (UDP) Internet Connections (QUIC) packet ([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the, computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications [col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)); an 
egress port to send a QUIC packet ([col. 12, ls. 8-19] NIC encrypt and transmit (i.e. must transmit through output, i.e. egress port) operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)); and 
an offloader, coupled to the ingress port, the egress port, and the bus interface ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, wherein following above citations that connected to a computer system receive/transmit QUIC packets for offloading must comprise an input, output and interface between NIC and computing system (i.e. ingress, egress, and bus)), to 
([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the, computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing, computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications [col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)), encrypt the first QUIC packet ([col. 12, ls. 8-19] NIC encrypt), and transmit the first QUIC packet using the egress port ([col. 12, ls. 8-19] NIC encrypt and transmit (i.e. must transmit through output, i.e. egress port) operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)); and 
receive a second QUIC packet from the ingress port ([col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port)), decrypt the QUIC packet ([col. 12, ls. 8-19] NIC receive and decrypt), and transmit the second QUIC packet to the computing platform over the bus interface ([col. 12, ls. 8-19] NIC receive (i.e. must receive through input, i.e. ingress port) and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)).  
Regarding claim 19, Balasubramanian discloses:

the offloader to determine a security association for the first QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] crypto hardware offload, e.g. send mapping between (CID, 4-tuple) and (symmetric crypto key, crypto algorithm) to hardware so that the hardware is ready to parse packets on receipt (i.e. determine security association by mapping) and packet number is provided as part of the encryption/decryption), and to encrypt the first QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] call is issued to perform encryption wherein the packet number is provided as part of the encryption, encrypted with a static, version specific key).  
Regarding claim 20, Balasubramanian discloses:
The apparatus of claim 19, set forth above, 
the offloader including a first security association table to store a plurality of security associations for encrypting QUIC packets to be transmitted ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
Regarding claim 21, Balasubramanian discloses:
The apparatus of claim 20, set forth above,
the offloader including a first packet number table to store a plurality of packet numbers for encrypting QUIC packets to be transmitted ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).  
Regarding claim 22, Balasubramanian discloses:
The apparatus of claim 18, set forth above,
([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), to determine a security association for the second QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), and to decrypt the second QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained, where a lookup operation is performed to determine the symmetric key and crypto algorithm, and data packet decrypted, where packet number is provided as part of the decryption).  
Regarding claim 23, Balasubramanian discloses:
The apparatus of claim 22, set forth above,
the offloader including a second security association table to store a plurality of security associations for decrypting received QUIC packets ([col. 16, ls. 32-36] mapping between CID for QUIC packets and symmetric key and crypto algorithm [col. 1, ls. 34-49] e.g. NIC comprises mapping, e.g. for receiving/decrypting one or more QUIC packets or encrypting/transmitting one or more QUIC packets).  
Regarding claim 24, Balasubramanian discloses:
The apparatus of claim 23, set forth above,
the offloader including a second packet number table to store a plurality of packet numbers for decrypting received QUIC packets ([col. 9, ls. 23-27] NIC will keep track of latest packet number (i.e. storing packet numbers received, equated to a table) processed on transmit and receive operations so it can correctly encode/decode packet number and use number as part of encryption/decryption).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 5-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Balasubramanian et al. (US-11115504-B2) hereinafter Balasubramanian(2).
Regarding claim 9, Balasubramanian discloses:
A computing system ([col. 3, ls. 36-col. 4, ls. 23] computer 200) comprising: 
a network input/output (I/O) device including an offloader ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing), the offloader to process Quick User Datagram Protocol (UDP) Internet Connections (QUIC) packets ([col. 3, ls. 36-col. 4, ls. 23] computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications); and 
a computing platform coupled to the network I/O device ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing), the computing platform including: 
a memory ([col. 5, ls. 1] memory of the computer 200); and 
a processor to execute instructions stored in the memory ([col. 4, ls. 13-49] computer 200 includes an operating system and comprising CPUs), initialize QUIC packet processing of the offloader ([col. 2, ls. 24-38] offload one or more processes when communicating using the QUIC transport layer protocol), open a QUIC connection to the offloader ([col. 3, ls. 36-col. 4, ls. 23] computer 200 includes a network interface card (NIC) wherein NIC includes circuitry to perform the offloaded processing and computer system is connected to other computers through a physical network link, wherein computer system includes one or more hardware components configured to perform operations offloaded from software such as offload for QUIC communications (i.e. QUIC connection to computer system from another system to perform operations offloaded in QUIC communications) [col. 12, ls. 8-19] NIC receive and decrypt operation on one or more QUIC data packets (i.e. to receive QUIC packets must require QUIC connection established)), and transmit a first QUIC packet to the offloader over the QUIC connection ([col. 3, ls. 36-col. 48] perform operations offloaded such as for QUIC communications to increase the efficiency with which packets communicated over a network using QUIC are processed (i.e. for computer system to perform operations for offload for QUIC communications in packet processing the [col. 12, ls. 8-19] NIC receive and decrypt operation on one or more QUIC data packets (i.e. computing system receiving a QUIC packet equated to a QUIC packet transmitted to the computing system, e.g. offloader)).  
Balasubramanian does not explicitly disclose:
open a QUIC socket;
However, Balasubramanian(2) discloses:
open a QUIC socket ([col. 8, ls. 59-67] create a child socket object that tracks the new connection, all subsequent packets for this UDP connection are delivered on the new child socket object [col. 2, ls. 66-col. 3, ls. 12] one or more computing devices and methods described herein are configured to perform batching and allow for scalable sockets using QUIC);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian in view of Balasubramanian(2) to have opened a QUIC socket. One of ordinary skill in the art would have been 
Regarding claim 10, Balasubramanian-Balasubramanian(2) disclose:
The computing system of claim 9, set forth above,
Balasubramanian discloses:
the offloader to encrypt the first QUIC packet prior to transmitting the first QUIC packet ([col. 5, ls. 61-col. 6, ls. 11] hardware offloading, which includes having a single call to perform the offloaded functions, in QUIC, encryption is performed, e.g. QUIC headers are encrypted as data packets are transmitted across the network).  
Regarding claim 11, Balasubramanian-Balasubramanian(2) disclose:
The computing system of claim 10, set forth above,
Balasubramanian discloses:
the offloader to determine a security association for the first QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] crypto hardware offload, e.g. send mapping between (CID, 4-tuple) and (symmetric crypto key, crypto algorithm) to hardware so that the hardware is ready to parse packets on receipt (i.e. determine security association by mapping) and packet number is provided as part of the encryption/decryption), and to encrypt the first QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] call is issued to perform encryption wherein the packet number is provided as part of the encryption, encrypted with a static, version specific key).  
Regarding claim 12, Balasubramanian-Balasubramanian(2) disclose:
The computing system of claim 9, set forth above,
Balasubramanian discloses:
the processor to execute instructions stored in the memory to receive a second QUIC packet from the offloader over the QUIC connection ([col. 12, ls. 8-19] encrypt and transmit operation one the one or more QUIC data packets (i.e. computing system 200 set forth above processing QUIC packets wherein receiving packet and transmitting packet is sending from the computing system; e.g. offloader, to the recipient system)).  
Regarding claim 13, Balasubramanian-Balasubramanian(2) disclose:
The computing system of claim 12, set forth above,
Balasubramanian discloses:
the offloader to parse the second QUIC packet ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), to determine a security association for the second QUIC packet and a packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained (i.e. parse)), and to decrypt the second QUIC packet using the security association and the packet number ([col. 7, ls. 42-col. 8, ls. 65] CID or CID/4-tuple from data packet is obtained, where a lookup operation is performed to determine the symmetric key and crypto algorithm, and data packet decrypted, where packet number is provided as part of the decryption).  
Regarding claim 14, Balasubramanian-Balasubramanian(2) disclose:
The computing system of claim 9, set forth above,
Balasubramanian discloses:
the processor to execute instructions stored in the memory to close the QUIC connection to the offloader ([col. 9, ls. 41-52] offloaded connection that has closed locally).   
Regarding claim 16, Balasubramanian-Balasubramanian(2) disclose: 
The computing system of claim 9, set forth above,
Balasubramanian discloses:
the processor to execute instructions stored in the memory to coalesce a plurality of QUIC packets into a large QUIC packet and transmit the large QUIC packet to the offloader over the QUIC ([col. 10, ls. 30-41] generate a large plaintext QUIC packet and this offload is effectively a Large Stream Send Offload (i.e. large QUIC packet to offloader)).  
Regarding claim 17, Balasubramanian-Balasubramanian(2) disclose: 
The computing system of claim 16, set forth above, 
Balasubramanian discloses:
the offloader to divide a payload of the large QUIC packet into payloads having a size smaller than a size of the payload of the large QUIC packet and to transmit a QUIC packet for each divided payload ([col. 10, ls. 42-53] NIC segments QUIC packet into smaller MTU sized packets (i.e. smaller QUIC packets) and then performs the encryption as part of the crypto offload for each smaller packet, e.g. to match TCP performance on transmit for bulk transfer connections; transmitting multiple smaller QUIC packets are packets having a size smaller than the pre-segmented QUIC packet)).  
	Regarding claims 1-2, 5 and 6-8, they do not further define nor teach over the limitations of claims 9, 12 and 16, therefore, claims 1-2, 5 and 6-8 are rejected for at least the same reasons set forth above as in claims 9, 12 and 16.
	Regarding claim 3, it does not further define nor teach over the limitations of claim 14, therefore, claim 3 is rejected for at least the same reasons set forth above as in claim 14.
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian-Balasubramanian(2) in view of Masputra et al. (US-11095758-B2) hereinafter Masputra.
Regarding claim 15, Balasubramanian-Balasubramanian(2) disclose:
The computing system of claim 9, set forth above, 
Balasubramanian-Balasubramanian(2) do not explicitly disclose:
the processor to execute instructions stored in the memory to close the QUIC socket.
However, Masputra discloses:
([col. 12, ls. 38-52] network socket may be created (“opened”) or destroyed (“closed”) where a network socket is a virtualized internal network endpoint for sending or receiving data at a single node in a computer network [col. 18, ls. 28-39] e.g. QUIC).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Balasubramanian-Balasubramanian(2) in view of Masputra to have closed a QUIC socket. One of ordinary skill in the art would have been motivated to do so to destroy a network socket (Masputra [col. 12, ls. 38-52]).
Regarding claim 4, it does not further define nor teach over the limitations of claim 15, therefore, claim 4 is rejected for at least the same reasons set forth above as in claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O. Hohlfeld et al., "Application-Agnostic Offloading of Datagram Processing," 2018 30th International Teletraffic Congress (ITC 30), 2018, pp. 46-54, doi: 10.1109/ITC30.2018.00015.; 
M. Elbeshtli, M. Dixon and T. Koziniec, "Design consideration for efficient network interface supporting the Large Receive Offload with embedded RISC," 2013 36th International Conference on Telecommunications and Signal Processing (TSP), 2013, pp. 282-289, doi: 10.1109/TSP.2013.6613937.;
Bahl et al. (US-8244864-B1) TRANSPARENT MIGRATION OF TCP BASED CONNECTIONS WITHIN A NETWORK LOAD BALANCING SYSTEM;
Banerjee et al. (US-20050195851-A1) SYSTEM, APPARATUS AND METHOD OF AGGREGATING TCP-OFFLOADED ADAPTERS;
Modi et al. (US-20060129676-A1) MANAGING CONNECTIONS THROUGH AN AGGREGATION OF NETWORK RESOURCES PROVIDING OFFLOADED CONNECTIONS BETWEEN APPLICATIONS OVER A NETWORK;
Gurney et al. (US-20080304481-A1) SYSTEM AND METHOD OF OFFLOADING PROTOCOL FUNCTIONS;
Wang et al. (US-11184465-B2) NETWORK COMMUNICATION FOR ESTABLISHING A QUIC CONNECTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453